         Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


    UNITED STATES OF AMERICA               |
                                               CRIMINAL INDICTMENT NO.
    v.                                     |
                                               1:18-CR-00425-SCJ-JSA
    BRODERICK LEWIS TAYLOR                 |

                  FINAL REPORT AND RECOMMENDATION

         Defendant is charged with two counts of being a convicted felon illegally in

possession of firearms, in violation of Title 18, United States Code, Section

922(g)(1). Defendant moves to dismiss the Indictment, arguing that the felon-in-

possession statute is unconstitutional at least as applied to him, as an infringement

of his rights to bear arms under the Second Amendment and to equal protection of

the laws under the Fifth Amendment, and as exceeding Congress’ Commerce

Clause powers. After the Government’s response [25] and the time period for a

reply brief by May 17, 2019 has passed, see Minute Order [22], the matter is

deemed submitted to the undersigned as of May 20, 2019. The undersigned

RECOMMENDS that Defendant’s Motion be DENIED.1



1
 The Defendant also moved to suppress evidence [18], and the Court convened an
evidentiary hearing on that motion on March 29, 2019 [22]. Subsequent to the
hearing, and based on the testimony and other evidence introduced therein, the
Defendant withdrew his motion to suppress [24][26]. The Defendant did not
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 2 of 7




      I.     Second Amendment

      In 2008, the U.S. Supreme Court confirmed that the Second Amendment

“confer[s] an individual right to keep and bear arms.” District of Columbia v.

Heller, 554 U.S. 570 (2008). Defendant argues that his individual Second

Amendment right to possess a firearm is infringed by application of 18 U.S.C. §

922(g)(1), which, based on his criminal history, criminalizes his possession of any

firearm that has traveled in commerce. Defendant characterizes his argument as

challenging the felon-in-possession statute as applied to him specifically, not

necessarily to the statute on its face.

      Heller, however, concerned the rights of citizens not otherwise “disqualified

from the exercise of Second Amendment rights.” Id. at 636. For such a citizen,

that is, “[a]ssuming that [he or she] is not disqualified,” Heller found that the

blanket restriction on all handgun possession in the home within the District of

Columbia to infringe the Second Amendment. Heller, however, clarified that “the

right secured by the Second Amendment is not unlimited,” and the Court expressly

limited its recognition of such rights to those individuals not disqualified from

firearm possession. Id. at 626-627, 636. Indeed, the Court stated in no uncertain

terms that “nothing in our opinion should be taken to cast doubt on longstanding



withdraw the instant motion to dismiss, which is the subject of this Report and
Recommendation.
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 3 of 7




prohibitions on the possession of firearms by felons [among other prohibitions].”

Id. at 626-627. Thus, Heller does not provide or suggest authority for dismissal of

Defendant’s Indictment.

      More to the point, the Eleventh Circuit in published, controlling precedent,

has specifically rejected the argument that Defendant advances here, that is, that

Section 922(g)(1) is unconstitutional as applied to previously convicted felons who

may have possessed firearms for otherwise lawful purposes. See United States v.

Rozier, 598 F.3d 768 (11th Cir. 2010). The Eleventh Circuit discussed Heller at

length, and concluded:

      Thus, statutory restrictions of firearm possession, such as § 922(g)(1),
      are a constitutional avenue to restrict the Second Amendment right of
      certain classes of people. Rozier, by virtue of his felony conviction,
      falls within such a class. Therefore, the fact that Rozier may have
      possessed the handgun for purposes of self-defense (in his home), is
      irrelevant.

Id. at 771.

      Just like the Defendant in Rozier, the Defendant here argues that his Second

Amendment rights are infringed by the prohibition against him possessing a

firearm “for any purpose whatsoever,” and even if “he is not alleged to have used it

in an unlawful manner.” Def. Mot. [21] at 5. As Rozier explains, however, “the

motive behind [a felon’s] possession of the handgun is irrelevant.” Rozier, 598

F.3d at 770. Rather, the application of 18 U.S.C. § 922(g)(1) is constitutional,
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 4 of 7




regardless of a felon’s purpose for possessing a gun. Id. This controlling holding

requires denial of Defendant’s Second Amendment argument.2

      II.    Commerce Clause

      Defendant next invokes the Commerce Clause, arguing that Congress

exceeded its authority under that Clause to regulate possession of firearms by

convicted felons. Both the Supreme Court and Eleventh Circuit, however, have

rejected this argument too, and has upheld Commerce Clause challenges to §

922(g)(1), in controlling caselaw. See, e.g., Scarborough v. United States, 431

U.S. 563, 571 (1996); United States v. Wright, 607 F.3d 708, 715-716 (11th Cir.

2010); United States v. Nichols, 124 F.3d 1265, 1266 (11th Cir. 1997); United

States v. McAllister, 77 F.3d 387, 390 (11th Cir. 1996). This Court is simply

without power to re-visit these determinations.3


2
  Defendant’s Second Amendment argument fails whether considered as a facial or
as-applied challenge to the statute. It bears noting, however, that Defendant does
not really make an as-applied challenge. His argument is that the statute violates
Heller by abrogating an individual’s right to possess a firearm, for any purpose
whatsoever, based solely on a prior conviction. This is not an argument specific to
the Government’s application of § 922(g)(1) to the Defendant. Rather, it is an
argument that the statute is necessarily unconstitutional as to any individual.
Regardless, whether Defendant’s challenge is categorized as an as-applied
challenge or not is moot. As Heller itself suggests in dicta, and Rozier and other
subsequent authorities make clear, the Second Amendment does not bar criminal
prohibitions against possession of firearms by felons.
3
  Defendant also argues that United States v. Lopez, 514 U.S. 549 (1995) affords a
“powerful argument” that Section 922(g) operates unconstitutionally where the
only interstate commerce nexus is the mere fact that firearms had previously
traveled interstate, and asserts, without citing any authority, that “[t]he mere
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 5 of 7




      Defendant argues that “the Supreme Court has not addressed the validity of

Congress’s exercise of its commerce power in the context of the fundamental right

to bear arms guaranteed by the Second Amendment.” Def. Mot. [21] at 10. But

courts in this district and elsewhere have specifically rejected this argument,

finding that “[t]he Heller decision … does not give any indication that the Supreme

Court intended to diminish Congress’s power under the Commerce Clause.”

United States v. Jones, 673 F.Supp.2d 1347, 1354-1355 (N.D.Ga. 2009) (Story, J.)

(quoting United States v. Moore, No. 3:09CR18, 2009 WL 1033363, *2 (W.D.N.C.

April 17, 2009)) (gathering other authority). This authority is persuasive and

correct and warrants denial of Defendant’s argument here.4

      III.   Equal Protection




allegation that firearms were manufactured outside of the state of possession is
insufficient to confer federal jurisdiction in this case.” Def. Mot. [21] at 9-10. But
Defendant does not acknowledge that the Eleventh Circuit has also specifically and
roundly rejected a Lopez-based challenge to Section 922(g), and, directly opposite
to Defendant’s assertion, has found that the minimal interstate nexus test whereby
a firearm had “previously traveled in interstate commerce” is a permissible basis to
apply the statute. See McAllister, 77 F.3d at 390 (11th Cir. 1996). The Court
understands and respects the need to preserve arguments that might potentially be
re-visited one day by the Supreme Court or Eleventh Circuit en banc, but counsel
is reminded of the obligation to acknowledge and cite adverse controlling law that
currently binds this court to deny the motion.
4
  Because the prohibition of firearms that meet the minimal interstate nexus test
represents a valid exercise of Commerce Clause power, it is also not a violation of
the Tenth Amendment to regulate the possession of such firearms even if such
possession was wholly intrastate. See Jones, 673 F.Supp.2d at 1354-1355.
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 6 of 7




      Finally, Defendant challenges Section 922(g) as violating his right to Equal

Protection under the Fifth and/or Fourteenth Amendments, on the basis that it

incorporates differing state laws defining felony conduct and the circumstances

entitling felons to restoration of civil rights. Def. Motion [21] at 11-16. As part of

this argument, Defendant argues that Section 922(g) is subject to strict scrutiny in

light of its infringement on Second Amendment rights. Id.

      As noted above, however, Heller did not provide or suggest that Section

922(g) infringes on Second Amendment rights. To the contrary, Heller only

applies to individuals not “disqualified from the exercise of Second Amendment

rights,” id. at 636, and the Court stated, albeit in dicta, that “nothing in our opinion

should be taken to cast doubt on longstanding prohibitions on the possession of

firearms by felons [among other prohibitions].” Id. at 626-627.

      Thus, Judge Story in Jones, gathering substantial national authority,

thoroughly analyzed and rejected nearly the verbatim argument made by Defendant

here. See Jones, 673 F.Supp.2d at 1354-1355. Judge Story found that Heller did

not confer a “fundamental” individual right in these circumstances that is protected

by strict scrutiny review, at least with regard to the illegal possession of firearms by

individuals subject to a legal disqualification. Following the overwhelming weight

of the caselaw, Judge Story rather applied intermediate scrutiny to Section 922(g),

and followed several persuasive decisions finding that prohibiting felons from
      Case 1:18-cr-00425-SCJ-JSA Document 27 Filed 06/17/19 Page 7 of 7




possessing firearms is substantially related to the important governmental objective

of public safety and is therefore constitutional. See id. This Court is persuaded by

Judge Story’s analysis, and that of the other cases upon which Jones is based. The

conclusion of Jones naturally follows from the Supreme Court’s language in Heller

and the Eleventh Circuit’s subsequent decisions clarifying Heller’s limited

application to Section 922(g), including Rozier. Thus, Defendant’s Equal Protection

Clause challenge fails.

                                 CONCLUSION

      Thus, it is RECOMMENDED that Defendant’s Motion to Dismiss [21] be

DENIED.

      This matter is now READY FOR TRIAL.

      IT IS SO RECOMMENDED this 17th day of June, 2019.




                               ______________________________________
                                JUSTIN S. ANAND
                                UNITED STATES MAGISTRATE JUDGE
